Citation Nr: 1312107	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  08-05 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for bilateral pes planus.

2.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine, prior to June 28, 2010.

3.  Entitlement to a rating higher than 20 percent for degenerative disc disease of the lumbar spine, from June 28, 2010 to November 7, 2011.

4.  Entitlement to a rating higher than 40 percent for degenerative disc disease of the lumbar spine, from November 7, 2011 to November 30, 2012 and from January 1, 2013.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran and F.B. 


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1988 to August 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from July 2007 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a December 2011 rating decision, the RO granted an increased evaluation of 20 percent for lumbar disc disease, effective June 2010 and a rating of 40 percent, effective November 2011.  The Veteran was also granted a 100 percent rating from November 30, 2012 to January 1, 2013.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the increased ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2012 by the undersigned.  A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims.

The Veteran is seeking an increased rating for his bilateral pes planus.  He primarily complains of pain.  The Veteran is currently rated as 10 percent disabled under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Veteran was afforded a VA examination in November 2009.  The examiner indicated that in addition to noting minimal pes planus, there was evidence of arthritis/degenerative changes and bilateral hallux valgus.  The Veteran was also afforded a VA examination in July 2011.  X-rays demonstrated bunion and hallux valgus, bilaterally.  VA examiners addressed the likelihood that the hallux valgus was secondary to the pes planus in July 2011 and November 2012.  The Board finds that an opinion should similarly be obtained on whether the arthritis associated with the feet is secondary to the pes planus.  The Board is required to address whether this other diagnosis is medically linked to the service connected bilateral pes planus, and consider in addition to diagnostic code 5276, other potentially applicable diagnostic codes.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5284 (other foot injuries).  Accordingly, the Veteran should also be afforded another VA examination for purposes of determining which symptoms are associated with which disability of the feet to the extent such identification is possible.  

The Veteran seeks increased ratings for his degenerative disc disease of the lumbar spine.  Evidence indicates the Veteran was scheduled for a bilateral laminectomy and possible diskectomy at the L4-5 level in November 2012.  See October 2012 VA examination.  Additionally, Virtual VA indicates the Veteran was granted a temporary 100 percent evaluation, effective November 30, 2012, as a result of a January 29, 2013 rating decision (see February 2013 letter to the Veteran); however, the January 29, 2013 rating decision located in Virtual VA does not discuss the Veteran's 100 percent rating and spinal surgery.  The only pages included pertain to the Veteran's entitlement to service connection for radiculopathy of the left lower extremity.  See January 2013 rating decision.  Furthermore, there are no medical records pertaining to the lumbar surgery or post-surgery located in the claims file or Virtual VA.  The Board cannot issue a decision on the Veteran's claims for an increased rating for his lumbar spine until all pertinent medical evidence is of record.  The Board also finds that the Veteran should be afforded a VA examination for his lumbar spine, as the November 2012 lumbar spine surgery may have affected the current severity of his disability.

The Veteran also seeks entitlement to TDIU.  He asserts his service-connected disabilities prevent him from working.  The Board finds a remand is necessary.  The Veteran was afforded a VA examination in November 2011, during which a VA examiner opined that the Veteran could function in an occupational environment based on his service-connected disabilities and several physical limitations were also described.  Since this time, the Veteran has been granted service connection for an additional disability.  See January 2013 rating decision.  As such, the Board finds the issue of entitlement to TDIU should be reconsidered and a medical opinion should be obtained based on the severity of all of the Veteran's currently service-connected disabilities.  Also, a Social and Industrial Survey should be conducted. 

Finally, any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records.

Particularly, ensure that all records pertaining to the Veteran's lumbar surgery in November 2012 and post-surgery treatment records are obtained and associated with the claims file.

All attempts to secure this evidence must be documented in the claims file.  If the records are not obtainable, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Associate the complete January 2013 rating decision with the claims file.

3.  Thereafter, afford the Veteran an in-person foot examination to determine the severity of his bilateral pes planus and co-existing foot disorders.  The Veteran's claims folder must be reviewed by the examiner.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Codes 5276 (pes planus), 5280 (hallux valgus), and 5284 (foot injuries).  The findings reported must be sufficiently complete to allow for rating.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

(A)(i) In regard to bilateral pes planus, the examiner must describe all symptomatology associated with this disorder.  If any symptoms attributable to pes planus overlap with symptoms attributable to other foot disorders, please so indicate.

(ii) In regard to bilateral hallux valgus, the examiner must describe all symptomatology associated with this disorder.  If any symptoms attributable to hallux valgus overlap with symptoms attributable to other foot disorders, please so indicate.

(iii) In regard to bilateral bunion, the examiner must describe all symptomatology associated with this disorder.  If any symptoms attributable to the bunion overlap with symptoms attributable to other foot disorders, please so indicate.

(iv) In regard to arthritis of the feet, the examiner must describe all symptomatology associated with this disorder.  If any symptoms attributable to arthritis overlap with symptoms attributable to other foot disorders, please so indicate.

(B) Provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's arthritis and bunions of the feet are (i) caused by, or (ii) aggravated (i.e., permanently worsened beyond its normal progress) by his service-connected bilateral pes planus.  If such aggravation is found, the examiner should address the following medical issues:  (a) the baseline manifestations of the Veteran's arthritis and bunions found prior to aggravation; and (b) the increased manifestations that are proximately due to pes planus.  A complete rationale for all opinions expressed must be provided in the examination report. 

4.  Afford the Veteran an in-person orthopedic/spine and neurological examination to determine the severity of his degenerative disc disease of the lumbar spine.  

The examiner should identify and completely describe all current othropedic and neurological symptomatology.  The Veteran's claims folder must be reviewed by the examiner. 

Ask the examiner to discuss all findings in terms of the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5243.  38 C.F.R. § 4.71a.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

5.  Arrange for the claims file and a copy of this Remand to be reviewed by an appropriate examiner for purposes of obtaining a medical opinion on the effect of the Veteran's service-connected disabilities (skin condition, low back disorder, mood disorder, hypertension, foot condition, radiculopathy of the left lower extremity, and erectile dysfunction) on his ability to engage in any type of full-time employment.

The examiner is asked to specifically answer whether the Veteran's service-connected disabilities render him unable to engage in substantial gainful employment (physical and sedentary).  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

A complete rationale for all opinions expressed must be provided in the examination report. 


6.  Also, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report. 

The examiner should opine as to whether the Veteran's service-connected disabilities (skin condition, low back disorder, mood disorder, hypertension, foot condition, radiculopathy of the left lower extremity, and erectile dysfunction) render him unable to obtain and maintain substantially gainful employment consistent with his employment history, educational attainment, and vocational experience. 

The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

A complete rationale for all opinions expressed must be provided in the examination report. 

7.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


